Exhibit 10.2

COMPENSATION AND BENEFITS ASSURANCE AGREEMENT

This COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (this “Agreement”) is made,
entered into, and is effective as of this 29th day of October, 2016, (the
“Effective Date”) by and between OLD SECOND BANCORP, INC. (hereinafter referred
to as the “Company”) and Gary Collins (hereinafter referred to as the
“Executive”).

WHEREAS, the Executive is presently employed by the Company, in a key management
capacity; and

WHEREAS, the Company is desirous of assuring the continued employment of the
Executive in a key management capacity, and the Executive is desirous of having
such assurances.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration including, but not limited to, the Executive’s continuing
employment and the Executive’s receipt of an equity incentive award under the
Company’s 2014 Equity Incentive Plan, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Term of Agreement

This Agreement will commence on the Effective Date and shall continue in effect
until the first anniversary of the Effective Date (the “Initial Term”).

The term of this Agreement automatically shall be extended for one additional
year at the end of the Initial Term, and then again after each successive
one-year period thereafter (each such one-year period following the Initial Term
a “Successive Period”).  However, either party may terminate this Agreement at
the end of the Initial Term, or at the end of any Successive Period thereafter,
by giving the other party written notice of intent not to renew delivered at
least ninety (90) calendar days prior to the end of such Initial Term or
Successive Period.  Except as otherwise provided, if such notice is properly
delivered by either party, this Agreement, along with all corresponding rights,
duties, and covenants, shall automatically expire at the end of the Initial Term
or Successive Period then in progress. 

In the event that a Change in Control (as defined in Paragraph 2.4 below) of the
Company occurs during the Initial Term or any Successive Period, upon the
effective date of such Change in Control, the term of this Agreement shall
automatically and irrevocably be renewed for a period of twenty-four (24) full
calendar months from the effective date of such Change in Control (such 24-month
period being hereinafter referred to as the “Extended Period”).  This Agreement
shall thereafter automatically terminate following the Extended
Period.  Further, this Agreement shall be assigned to, and shall be assumed by,
the purchaser in such Change in Control, as further provided in Section 4
herein.

Section 2. Severance Benefits

2.1. Right to Severance Benefits.  The Executive shall be entitled to receive
from the Company Severance Benefits as described in Paragraph 2.3 and Section 3
herein, if during the term of this Agreement there has been a Change in Control
of the Company and if, within the Extended Period, the Executive’s employment
shall end as a result of a Qualifying Termination (as defined in Paragraph 2.2
below).  The Severance Benefits described in Paragraphs 2.3(a) and 2.3(b) herein
shall be paid in cash to the Executive in a single lump sum as soon as
practicable following the Qualifying Termination, but in no event later than
thirty (30) calendar days from such date.  Notwithstanding the

1

 

--------------------------------------------------------------------------------

 



foregoing, Severance Benefits which become due pursuant to the circumstances
described in Paragraph 4.1 shall be paid immediately.

2.2. Qualifying Termination.  The occurrence of any one or more of the following
events (each, a “Qualifying Termination”) shall trigger the payment of Severance
Benefits to the Executive:

(a) The involuntary termination of the Executive’s employment without Cause (as
defined in Paragraph 2.6 below) either within the six (6) month period preceding
a Change in Control or within the Extended Period; and

(b) The Executive’s voluntary termination of employment for Good Reason (as
defined in Paragraph 2.5 below) within the Extended Period.

A Qualifying Termination shall not include a termination of the Executive’s
employment by reason of death, disability, the Executive’s voluntary termination
without Good Reason, or the involuntary termination of the Executive’s
employment for Cause.  Nothwithstanding the foregoing, either of the events
described in Paragraphs 2.2(a) or 2.2(b) must constitute a “separation from
service” as determined under Treas. Reg. Section 1.409A-1(h) in order to be a
Qualifying Termination.

2.3. Description of Severance Benefits.  In the event that the Executive becomes
entitled to receive Severance Benefits, as provided in Paragraphs 2.1 and 2.2
above, the Company shall, within the time limits stated in Paragraph 2.1, pay,
or cause to be paid, to the Executive and provide, or cause to be provided, the
Executive with the following:

(a) A lump-sum cash amount equal to the Executive’s unpaid Base Salary, accrued
vacation pay, unreimbursed business expenses, and all other items earned by and
owed to the Executive through and including the date of the Qualifying
Termination.  Such payment shall constitute full satisfaction for these amounts
owed to the Executive.

(b) A lump-sum cash amount equal to two (2) multiplied by the sum of (i) the
greater of the Executive’s annual rate of Base Salary in effect upon the date of
the Qualifying Termination, or the Executive’s annual rate of Base Salary in
effect immediately prior to the occurrence of the Change in Control; and (ii)
Executive’s Bonus Amount.

(c) Immediate 100% vesting of all stock options, and any other awards which had
been provided to the Executive by the Company or any of its subsidiaries under
any incentive compensation plan.

(d) At the exact same cost to the Executive, and at the same coverage level as
in effect as of the Executive’s date of Qualifying Termination (subject to
changes in coverage levels applicable to all employees generally), a
continuation of the Executive’s (and the Executive’s eligible dependents’)
health insurance coverage for a period of time following the Qualifying
Termination equal to the shorter of (i) twenty-four (24) months or (ii) the
maximum period allowed pursuant to any one or more of the provisions of Treas.
Reg. Section 1.409A-1(b)(9)(v) which would be exempt from the definition of
“deferred compensation” thereunder (the “benefit continuation period”);
 provided, however, that such continuation of health insurance coverage shall be
provided only to the extent that it does not result in any additional tax or
other penalty being imposed on the Company by reason of the provision of such
continuation coverage causing a violation of Section 2716 of the Public Health
Service Act during a period of time Section 2716 is enforced by the Internal
Revenue Service through Code Section 4980D.  The applicable COBRA health
insurance benefit continuation period shall begin at the end of this benefit
continuation period.  The providing of health insurance benefits by the Company
shall be discontinued prior to the end of the benefit continuation period in the
event that the Executive subsequently becomes covered under the health insurance
coverage of a subsequent employer which does not contain any



--------------------------------------------------------------------------------

 



exclusion or limitation with respect to any preexisting condition of the
Executive or the Executive’s eligible dependents.  For purposes of enforcing
this offset provision, the Executive shall have the duty to inform the Company
as to the terms and conditions of any subsequent employment and the
corresponding benefits earned from such employment.  The Executive shall
provide, or cause to provide, to the Company in writing correct, complete, and
timely information concerning the same.

(e) The Executive shall be entitled to receive standard outplacement services
from a nationally recognized outplacement firm of the Executive’s selection, for
a period of up to one (1) year from the Executive’s date of Qualifying
Termination.  However, such service shall be at the Company’s expense to a
maximum amount not to exceed twenty thousand dollars ($20,000).

2.4. Definition of “Change in Control.”   “Change in Control” of the Company
means, and shall be deemed to have occurred upon, the first to occur of any of
the following events:

(a) Any Person other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
beneficial owner (within the meaning of Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing thirty‑three
percent (33%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(b) During any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new Director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office who either were Directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or

(c) Consummation of:  (i) a merger or consolidation to which the Company is a
party if the stockholders before such merger or consolidation do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty‑seven percent (67%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Company’s voting securities outstanding immediately before such
merger or consolidation; or (ii) a complete liquidation or dissolution or an
agreement for the sale or other disposition of all or substantially all of the
Company’s assets.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to the Executive if the Executive is part of a purchasing group which
consummates the Change-in-Control transaction.  The Executive shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is a equity Executive in the purchase company or group (except for (i)
passive ownership of less than two percent (2%) of the stock of the purchasing
company; or (ii) ownership of equity participation in the purchasing company or
group which is otherwise not significant, as determined prior to the Change in
Control by a majority of the non-employee continuing Directors).

2.5. Definition of “Good Reason.”  “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any one or more of the
following within the Extended Period:

(a) A material reduction or alteration in the nature or status of the
Executive’s authorities, duties or responsibilities from those in effect as of
ninety (90) calendar days prior to the Change in Control.





--------------------------------------------------------------------------------

 



(b) The requirement that the Executive be based at a location in excess of
twenty-five (25) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel for business to an extent consistent with the Executive’s then
present business travel obligations.

(c) A  material reduction of the Executive’s Base Salary and/or other benefits
or perquisites in effect on the Effective Date, or as the same shall be
increased from time to time; provided, however, that a change to, or replacement
of, an existing benefit or perquisite will not give rise to a “Good Reason” if
such change or replacement is implemented with respect to all employees
generally.

(d) The Company, or any successor company, commits a material breach of any
provision of this Agreement including, but not limited to the Company failing to
obtain the assumption of, or the successor company refusing to assume the
obligations of this Agreement pursuant to Paragraph 4.1 herein within the
Extended Period.

Notwithstanding the foregoing, none of the conditions described in Paragraphs
(a) through (d) of this Paragraph 2.5 shall constitute Good Reason unless the
Executive first provides notice of the occurrence of one of the foregoing
conditions to the Company within ninety (90) days of the initial occurrence of
the condition, and the Company then fails to remedy the condition within thirty
(30) days of receiving such notice.  The Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.  The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

2.6. Definition of “Cause.”  “Cause” shall mean the occurrence of any one or
more of the following:

(a) A demonstrably willful and deliberate act or failure to act by the Executive
(other than as a result of incapacity due to physical or mental illness) which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes actual material
financial injury to the Company, or any of its subsidiaries, and which act or
inaction is not remedied within fifteen (15) business days of written notice
from the Company or the subsidiary for which the Executive works; or

(b) The Executive’s conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude which
causes material harm, financial or otherwise, to the Company or any of its
subsidiaries.

2.7. Other Defined Terms.  The following terms shall have the meanings set forth
below:

(a) “Base Salary” means, at any time, the then-regular annual rate of pay which
the Executive is receiving as salary, excluding amounts: (i) designated by the
Company as payment toward reimbursement of expenses; of (ii) received under
incentive or other bonus plans, regardless of whether or not the amounts are
deferred.

(b) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

(c) “Bonus Amount” means the average of the annual cash bonuses paid to the
Executive for the three (3) calendar years immediately preceding the year in
which the Qualifying Termination occurs, including cash bonuses that are
deferred pursuant to any deferral election by Executive under a tax-qualified or
non-qualified retirement or deferral plan maintained by the Company, or any of
its subsidiaries.





--------------------------------------------------------------------------------

 



(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

(f) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

Section 3. Excise Tax

3.1. Excise Tax Payment.  If any portion of the Severance Benefits or any other
payment under this Agreement, or under any other agreement with, or plan of the
Company or any of its subsidiaries, including but not limited to stock options
and other long-term incentives (in the aggregate “Total Payments”) would
constitute an “excess parachute payment,” such that a golden parachute excise
tax is due, the Company shall provide, or cause to be provided, to the
Executive, in cash, an additional payment in an amount to cover the full cost of
any excise tax and the Executive’s state and federal income and employment taxes
on this additional payment (cumulatively, the “Gross-Up Payment”).  This
Gross-Up Payment shall be made as soon as possible following the date of the
Executive’s Qualifying Termination, but in no event later than thirty (30)
calendar days after such date.

For purposes of this Agreement, the term “excess parachute payment” shall have
the meaning assigned to such term in Code Section 280G, and the term “excise
tax” shall mean the tax imposed on such excess parachute payment pursuant to
Code Sections 280G and 4999.

3.2. Subsequent Recalculation.  In the event the Internal Revenue Service
subsequently adjusts the excise tax computation herein described, the Company
shall reimburse the Executive for the full amount necessary to make the
Executive whole on an after-tax basis (less any amounts received by the
Executive that the Executive would not have received had the computations
initially been computed as subsequently adjusted), including the value of any
underpaid excise tax, and any related interest and/or penalties due to the
Internal Revenue Service, provided that any reimbursements under this Paragraph
3.2 must be paid to the Executive by the end of the Executive’s taxable year
following the tax year in which the Executive remits the related taxes.

Section 4. Successors and Assignments

4.1. Successors.  The Company will require any successor (whether via a Change
in Control, direct or indirect, by purchase, merger, consolidation, or
otherwise) of the Company to expressly assume and agree to perform the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall, as of the date immediately preceding
the date of a Change in Control, automatically give the Executive Good Reason to
collect, immediately, full benefits hereunder as a Qualifying Termination.

4.2. Assignment by Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If an
Executive should die while any amount is still payable to the Executive
hereunder, had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee, or if there is
no such designee, to the Executive’s estate.





--------------------------------------------------------------------------------

 



An Executive’s rights hereunder shall not otherwise be assignable.

Section 5. Restrictive Covenants

5.1. Confidentiality.  The Executive acknowledges that the nature of the
Executive’s employment shall require that the Company produce and allow the
Executive access to records, data, trade secrets and information that are not
available to the public regarding the Company and its subsidiaries
(“Confidential Information”).  The Executive shall hold in confidence and not
directly or indirectly disclose any Confidential Information to third parties
unless: (i) disclosure becomes reasonably necessary in connection with the
Executive’s performance of the Executive’s duties of employment with the Company
or its subsidiaries; (ii) the Confidential Information lawfully becomes
available to the public from other sources; (iii) the Executive is authorized in
writing by the Company to disclose the Confidential Information; or (iv) the
Executive is required to make disclosure of the Confidential Information by law
or pursuant to the authority of any administrative agency or judicial body.

All Confidential Information and other records, files, documents, and other
materials or copies thereof relating to the business of the Company or any of
its subsidiaries that the Executive prepares or uses shall be the sole property
of the Company.  The Executive’s access to and use of the Company’s computer
systems, networks and equipment, and all of the Company information contained
therein, shall be restricted to legitimate business purposes on behalf of the
Company; any other access to or use of such systems, network and equipment is
without authorization and is prohibited.  The restrictions contained in this
Section 5 shall extend to any personal computers or other electronic devices of
the Executive that are used for business purposes relating to the Company. The
Executive shall not transfer any Company information to any personal computer or
other electronic device that is not otherwise used for any business purpose
relating to the Company.  The Executive shall promptly return all originals and
copies of Confidential Information and other records, files, documents and other
materials to the Company if the Executive’s employment with the Company is
terminated for any reason.

5.2. Non-Solicitation.  As an essential ingredient and in consideration of the
Executive’s employment by the Company and the Executive’s opportunity to
participate in the Company’s 2014 Equity Incentive Plan or another equity
incentive plan maintained by the Company, the Executive shall not, during the
Executive’s employment with the Company or any of its subsidiaries and for a
period of one (1) year after termination of the Executive’s employment with the
Company (and its subsidiaries) for any reason (the “Restrictive Period”) and
regardless of when such termination of employment occurs, do any of the
following (the “Restrictive Covenant”): directly or indirectly, for the
Executive or any bank, savings and loan association, credit union or similar
financial institution (a “Financial Institution”): (i) induce or attempt to
induce any officer of the Company or any of its subsidiaries, or any employee
who previously reported to the Executive, to leave the employ of the Company or
any of its subsidiaries; (ii) in any way interfere with the relationship between
the Company or any of its subsidiaries and any such officer or employee; (iii)
employ, or otherwise engage as an employee, independent contractor or otherwise,
any such officer or employee; or (iv) induce or attempt to induce any customer,
supplier, licensee or business relation of the Company or any of its
subsidiaries to cease doing business with the Company or any of its subsidiaries
or in any way interfere with the relationship between the Company or any of its
subsidiaries and any of their respective customers, suppliers, licensees or
business relations where the Executive had personal contact with, or has
accessed Confidential Information in the preceding twelve (12) months with
respect to, such customers, suppliers, licensees or business
relations.  Notwithstanding the foregoing, any party identified on Schedule A
hereto shall be excluded from the scope of the Restrictive Covenant.

5.3. Acknowledgment of Covenants.  The parties hereto acknowledge that the
Executive’s services are of a special, extraordinary, and intellectual character
which gives him unique value, and that the business of the Company and its
subsidiaries is highly competitive, and that violation of any of the covenants
provided in this Section 5 would cause immediate, immeasurable, and irreparable
harm, loss



--------------------------------------------------------------------------------

 



and damage to the Company not adequately compensable by a monetary award.  The
Executive acknowledges that the time and scope of activity restrained by the
provisions of this Section 5 are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill of the Company’s
business.  The Executive further acknowledges that he and the Company have
negotiated and bargained for the terms of this Agreement and that the Executive
has received adequate consideration for entering into the Agreement, including
without limitation, the Executive’s employment by the Company and the
Executive’s opportunity to participate in 2014 Equity Incentive Plan and any
other equity incentive plan or other similar plan maintained by the Company.  In
the event of any such breach or threatened breach by the Executive of any one or
more of such covenants, the Company shall be entitled to such equitable and
injunctive relief as may be available to restrain the Executive from violating
the provisions hereof.  Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available at law or in equity for such
breach or threatened breach, including the recovery of damages and the immediate
termination of the employment of the Executive hereunder.

Section 6. Miscellaneous

6.1. Administration.

(a) Administration.  This Agreement shall be administered by the Board of
Directors of the Company, or by a Committee of the Board consisting of Board
members designated by the Board (the “Compensation Committee”).  The
Compensation Committee (with the approval of the Board, if the Board is not the
Compensation Committee) is authorized to interpret this Agreement, to prescribe
and rescind rules and regulations, and to make all other determinations
necessary or advisable for the administration of this Agreement.  In fulfilling
its administrative duties hereunder, the Compensation Committee may rely on
outside counsel, independent accountants, or other consultants to render advice
or assistance.

(b) Claims Procedure.  If the Executive believes that he is being denied a
benefit to which he is entitled under the Agreement, he may file a written
request for such benefit with the Company, setting forth his claim.  Upon
receipt of the claim, the Company shall advise the Executive that a reply will
be forthcoming within 15 days and shall, in fact, deliver such reply with such
period.  The Company may, however, extend the reply period for an additional
fifteen (15) days for reasonable cause.  If the claim is denied in whole or in
part, the Company shall adopt a written opinion, using language calculated to be
understood by the Executive, setting forth:

(i)



The specific reason or reasons for such denied;

(ii)



The specific reference to pertinent provisions of this Agreement on which such
denial is based;

(iii)



A description of any additional material or information necessary for the
Executive to perfect his claim and an explanation why such material or such
information is necessary;

(iv)



Appropriate information as to the steps to be taken if the Executive wishes to
submit the claim for review; and

(v)



The time limits for requesting the review under (c) below.

(c) Request for Claim Decision Review.  Within thirty (30) days after receipt by
the Executive of the written opinion described above, the Executive may request
in writing that the President of the Company review the description of the
Company.  Such request must be addressed to the President of the Company, at its
then principal place of business.  The Executive of his duly authorized



--------------------------------------------------------------------------------

 



representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company.  If the
Executive does not request a review of the Company’s determination by the
President of the Company within such 30-day period, he shall be barred and
estopped from challenging the Company’s determination.  Within thirty (30) days
after the President’s receipt of a request for review, he will review the
Company’s determination.  After considering all materials presented by the
Executive, the President will render a written opinion, written in a manner
calculated to be understood by the Executive, setting forth specific reasons for
the decision and containing specific references to the pertinent provisions of
this Agreement on which the decision is based.

6.2. Notices.  Any notice required to be delivered to the Company, the
Compensation Committee or the President of the Company by the Executive
hereunder shall be properly delivered to the Company when personally delivered
to (including by a reputable overnight courier), or actually received through
the U.S. mail, postage prepaid, by:

Old Second Bancorp, Inc.

37 South River Street

Aurora, IL 60506

Any notice required to be delivered to the Executive by the Company, the
Compensation Committee or the President of the Company hereunder shall be
properly delivered to the Executive when personally delivered to (including by a
reputable overnight courier), or actually received through he U.S. mail, postage
prepaid, by the Executive at his last known address as reflected on the books
and records of the Company.

Section 7. Contractual Rights and Legal Remedies

7.1. Contractual Rights to Benefits.   This Agreement establishes in the
Executive a right to the benefits to which the Executive is entitled
hereunder.  However, except as expressly stated herein, nothing herein contained
shall require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.

7.2. Legal Fees and Expenses.  The Company shall pay all legal fees, costs of
litigation, prejudgment interest, and other expenses which are incurred in good
faith by the Executive as a result of the Company’s refusal to provide the
Severance Benefits to which the Executive becomes entitled under this Agreement;
provided that any such reimbursement to Executive must be made in compliance
with any applicable provisions of Section 409A of the Code and Treas. Reg.
Section 1.409A-3(i)(1)(iv).

7.3. Arbitration.  The Executive shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by arbitration, conducted before a panel
of three (3) arbitrators sitting in a location selected by the Executive within
fifty (50) miles from the location of his or her job with the Company, in
accordance with the rules of the American Arbitration Association then in
effect.  The Executive’s election to arbitrate, as herein provided, and the
decision of the arbitrators in that proceeding, shall be binding on the Company
and Executive.

Judgment may be entered on the award of the arbitrator in any court having
jurisdiction.  All expenses of such arbitration, including the fees and expenses
of the counsel for the Executive, shall be borne by the Company.

7.4. Unfunded Agreement.  This Agreement is intended to be an unfunded general
asset promise for a select, highly compensated member of the Company’s
management and, therefore, is



--------------------------------------------------------------------------------

 



intended to be exempt from the substantive provisions of the Employee Retirement
Income Security Act of 1974 as amended.

7.5. Exclusivity of Benefits.  Unless specifically provided herein, neither the
provisions of this Agreement nor the benefits provided hereunder shall reduce
any amounts otherwise payable, or in any way diminish the Executive’s rights as
an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans (qualified or nonqualified), programs,
policies, or practices provided by the Company, for which the Executive may
qualify.

Vested benefits or other amounts which the Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company, at or
subsequent to the Executive’s date of Qualifying Termination, shall be payable
in accordance with such plan, policy, practice, or program except as expressly
modified by this Agreement.

7.6. Includable Compensation.  Severance Benefits provided hereunder shall not
be considered “includable compensation” for purposes of determining the
Executive’s benefits under any other plan or program of the Company.

7.7. Deferred Compensation.  If any amount or benefit provided hereunder would
be considered “deferred compensation” as defined under Code Section 409A and the
regulations and guidance issued thereunder (“Deferred Compensation”), the
Company reserves the absolute right (including the right to delegate such right)
to unilaterally amend this Agreement, without the consent of the Executive, to
avoid the application of, or to maintain compliance with, Code Section
409A.  Any amendment by the Company to this Agreement pursuant to this Paragraph
7.7 shall maintain, to the extent practicable, the original intent of the
applicable provision without violating Code Section 409A.  Any discretionary
authority retained by the Company pursuant to the terms of this Agreement shall
not be applicable to any amount or benefit which is determined to constitute
Deferred Compensation, if such discretionary authority would contravene Code
Section 409A.  In addition, notwithstanding anything contained herein to the
contrary, if at the time of a termination of employment Executive is a
“specified employee” as defined in Code Section 409A, and the regulations and
guidance thereunder in effect at the time of such termination, and then only as
and to the extent required by such provisions, the date of payment of any
payments otherwise provided hereunder shall be delayed for a period of up to six
(6) months following the date of termination.

7.8. Employment Status.  Nothing herein contained shall be deemed to create an
employment agreement between the Company and the Executive providing for the
employment of the Executive by either the Company or any of its subsidiaries for
any fixed period of time.  The Executive’s employment is terminable at will by
the Company, or one of its subsidiaries, or the Executive and each shall have
the right to terminate the Executive’s employment at any time, with or without
Cause, subject to the Company’s obligation to provide Severance Benefits as
required hereunder.

In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer, other than as provided in Paragraph
2.3(d) herein.

7.9. Entire Agreement.  This Agreement represents the entire agreement between
the parties with respect to the subject matter hereof, and supersedes all prior
discussion, negotiations, and agreements concerning the subject matter hereof,
including, but not limited to, any prior severance agreement made between the
Executive and the Company. 

7.10. Tax Withholding.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally
required to be withheld.





--------------------------------------------------------------------------------

 



7.11. Waiver of Rights.  Except as otherwise provided herein, the Executive’s
acceptance of Severance Benefits, the Gross-Up Payment (if applicable), and any
other payments required hereunder shall be deemed to be a waiver of all rights
and claims of the Executive against the company pertaining to any matters
arising under this Agreement.

7.12. Severability.  In the event any provision of the Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

7.13. Applicable Law.  To the extent not preempted by the laws of the United
States, the laws of the State of Illinois shall be the controlling law in all
matters relating to the Agreement.

[Remainder of Page Intentionally Left Blank]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have set their hands the day and year set
forth below their respective signatures.

 

OLD SECOND BANCORP, INC.EXECUTIVE



/s/ James Eccher /s/ Gary Collins

By: James Eccher By: Gary Collins

Its: Chief Executive OfficerDate:  October 29, 2016

Date: October 20, 2016

 

 

 

 



--------------------------------------------------------------------------------